           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

JEFFREY E. MORGAN,
      Plaintiff,
v.                                                    Case No. 1:19-cv-47-AW-GRJ
SADIE DARNELL, et al.,
     Defendants.
_______________________________/
                             ORDER OF DISMISSAL

      The Court has considered the magistrate judge’s report and recommendation.

ECF No. 14. There have been no objections filed. The report and recommendation

is accepted and adopted as the Court’s opinion, and this case will be dismissed.

      The Court notes that the report and recommendation, which the Clerk mailed

to Plaintiff, was returned as undeliverable. ECF No. 15. The mailing was addressed

to Plaintiff at the Alachua County Jail, and the return noted that Plaintiff was “not in

custody.” ECF No. 15. The mailing address Plaintiff provided was, indeed, the

Alachua County Jail. ECF No. 1 at 2; ECF No. 2. And as the report and

recommendation notes, the Court advised Plaintiff that he was “required to advise

the Clerk’s Office in writing of any change in [his] mailing address by filing a Notice

of Change of Address.” ECF No. 3. Thus, although it appears Plaintiff may not have

received actual notice of the report and recommendation, it is only because of his

failure to update the Court with his new mailing address.


                                           1
      The Clerk is directed to enter judgment stating, “This case is dismissed

without prejudice.” The Clerk is also directed to close the file.

      SO ORDERED on August 20, 2019.


                                        s/ Allen Winsor
                                        United States District Judge




                                           2
